J-A21024-20

                               2020 Pa. Super. 274

 LONNIE MATTHEWS                         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 PROSPECT CROZER, LLC., D/B/A            :   No. 355 EDA 2020
 CROZER KEYSTONE HEALTH                  :
 SYSTEM, CROZER KEYSTONE                 :
 HEALTH SYSTEM, PROSPECT                 :
 MEDICAL HOLDINGS, INC., CKHS,           :
 INC., PROSPECT HEALTH ACCESS            :
 NETWORK, D/B/A CROZER-                  :
 KEYSTONE HEALTH NETWORK D/B/A           :
 FAMILY PHYSICIANS AT GARRETT            :
 ROAD, IVS LANDSCAPING, LTD.,            :
 AND ANTHONY'S LANDSCAPING               :
 AND TREE SERVICE CO.                    :

            Appeal from the Judgment Entered January 8, 2020
   In the Court of Common Pleas of Philadelphia County Civil Division at
                          No(s): No. 180500399


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

OPINION BY DUBOW, J.:                         FILED NOVEMBER 23, 2020

     Appellant, Lonnie Matthews, challenges the trial court’s grant of

summary judgment in favor of Appellees, Anthony’s Landscaping and Tree

Service Co. (“ALTS”) and IVS Landscaping, Ltd. (“IVS”). After careful review,

we affirm.
J-A21024-20



       On March 2, 2018, Appellant was walking on a sidewalk in Drexel Hill,

adjacent to a property owned by defendant Prospect Crozer1 (“Drexel Hill

Property”). As he walked by, a large branch fell off a maple tree on the Drexel

Hill Property, striking Appellant and severely injuring him. Appellant filed a

Complaint on May 8, 2018, against numerous parties, including Appellees.

       The undisputed evidence most relevant to this appeal is as follows. At

the time of the accident, Prospect Crozer and ALTS had in effect a contract in

which ALTS agreed to provide snow removal for the Drexel Hill Property.

Similarly, Prospect Crozer and IVS had in effect a contract in which IVS agreed

to provide landscaping services for the Drexel Hill Property. Those contracts,

however, did not include the inspection or maintenance of the trees on the

Drexel Hill Property. Additionally, ALTS performed occasional ad hoc tree work

on the Drexel Hill Property, always at Prospect Crozer’s request.

       On September 3, 2019, ALTS and IVS filed separate Motions for

Summary Judgment under Pa.R.C.P. 1035.2, alleging that Appellant failed to

establish that ALTS or IVS owed him a legal duty. On October 17, 2019, the

trial court granted summary judgment in favor of ALTS and IVS on the basis

that it was unable to conclude as a matter of law that ALTS or IVS owed a

duty to Appellant. On November 6, 2019, in response to Appellant’s Motion



____________________________________________


1 Prospect Crozer was a defendant but not a party to this appeal, and has
settled with Appellant. ALTS and IVS are the only remaining defendants in the
case.


                                           -2-
J-A21024-20



for Reconsideration, the court vacated its Summary Judgment Orders. The

court ordered oral argument and supplemental briefing.

      On December 16, 2019, after argument and briefing, the court again

granted summary judgment in favor of ALTS and IVS, finding that Appellant

failed to prove that ALTS or IVS owed him a legal duty. In particular, the trial

court rejected Appellant’s argument that the Restatement (Second) of Torts §

324(A) (“Section 324(A)”) imposed a duty on Appellees. The trial court found

that because Appellant could not establish that Appellees had “undertaken”

an obligation to inspect and maintain the trees on the Drexel Hill Property,

Section 324(A) did not impose a duty on Appellees.

      The trial court entered Judgment on January 8, 2020. Appellant timely

filed a Notice of Appeal, and both he and the trial court complied with Pa.R.A.P.

1925. Appellant presents the following issues for our review:

      1. Did the trial court commit an error of law when it misapplied
      the Restatement of Torts (Second) § 324A and case[ ]law
      interpreting that Restatement, thus failing to recognize that [ALTS
      and IVS] in fact undertook responsibility for maintaining the safety
      of the object(s) (here, trees) that caused [] Appellant’ injuries?

      2. Did the trial court abuse its discretion when it failed to consider
      the entire record when determining the scope of [ALTS and IVS’]
      duty toward Prospect[ ]Crozer?

      3. Did the trial court simultaneously commit an error of law when
      it excluded from its review written responses to interrogatories?

      4. Did the trial court abuse its discretion when it failed to consider
      [Appellant’s] experts on the question of duty?

Appellant’s Br. at 6.



                                      -3-
J-A21024-20



      In this appeal, we must review the trial court’s grant of the Motions for

Summary Judgment according to the following principles. A trial court properly

grants a Motion for Summary judgment “if, after the completion of discovery

relevant to the motion . . . an adverse party who will bear the burden of proof

at trial has failed to produce evidence of facts essential to the cause of action

or defense[.]” H & R Block E. Tax Servs., Inc. v. Zarilla, 69 A.3d 246, 248

(Pa. Super. 2013); Pa.R.C.P. 1035.2(2). Superior Court reviews the grant of

summary judgment in the context of the entire record in the light most

favorable to the non-moving party. Zarilla, 69 A.3d at 248. We may reverse

a grant of summary judgment only if the trial court committed an error of law

or an abuse of discretion. Valley Nat’l Bank v. Marchiano, 221 A.3d 1220,

1222 (Pa. Super. 2019).

      Each of Appellant’s issues challenge the trial court’s finding that he failed

to establish that ALTS or IVS owed him a legal duty under Section 324(A).

Section 324(A) imposes, inter alia, a duty on a defendant to third parties when

the defendant has “undertaken” an obligation to provide certain services:

      One who undertakes, gratuitously or for consideration, to render
      services to another he should recognize as necessary for the
      protection of a third person or his things, is subject to liability for
      physical harm resulting from his failure to exercise reasonable
      care to protect his undertaking[.]

Restatement (Second) of Torts § 324(A) (emphasis added). See Cantwell v.

Allegheny Cnty, 483 A.2d 1350, 1353 (Pa. 1984) (concluding that Section

324(A) correctly states Pennsylvania law).



                                       -4-
J-A21024-20



      Applying Section 324A, our Supreme Court has stated that “[i]t is not

the contract per se which creates the duty; it is the law which imposes the

duty because of the nature of the undertaking in the contract.” Farabaugh v.

Pa. Tpk. Comm’n, 911 A.2d 1264, 1283 (Pa. 2006) (citation omitted).

Therefore, in analyzing whether a defendant undertook a legal duty under

Section 324A, we look at the specific contractual obligations or particular

undertakings that the entity agreed to perform. See Beury v. Hicks, 323
A.2d 788 (Pa. Super. 1974) (utility provider undertook duty to maintain trees

around its power lines by doing so for 24 years).

      The trial court concluded that Appellant’s evidence did not establish that

ALTS or IVS engaged in “an actual assumption of the undertaking, that is,

maintenance and inspection of trees.” Trial Ct. Op., 12/16/19, at 2. On that

basis, the court granted ALTS and IVS summary judgment. Id.

      Appellant avers that the trial court erred in granting ALTS and IVS

summary judgment because he did, in fact, establish an undertaking. In

support, Appellant directs this Court to testimonial evidence that shows: (1)

ALTS and IVS would have notified Prospect Crozer had they noticed an issue

with a tree; (2) ALTS performed tree-related work on the Drexel Hill Property

in the years before Appellant’s accident; and (3) Prospect Crozer expected

ALTS and IVS to inspect and maintain the trees at the Drexel Hill Property at

the time of Appellant’s accident. Appellant’s Br. at 9-33. He argues that this

evidence is sufficient to establish that ALTS and IVS undertook to inspect and

maintain the trees on the Drexel Hill Property. Id.

                                     -5-
J-A21024-20



      After review of the record, including the evidence Appellant draws to

this Court’s attention, we agree with the trial court that Appellant failed to

adduce sufficient facts in discovery to prove that ALTS or IVS owed him a legal

duty under Section 324A. In contradiction to Appellant’s assertion, the

evidence he references is insufficient to establish that ALTS or IVS undertook

to inspect and maintain the trees at the Drexel Hill Property.

      First, hypothetical testimony by ALTS and IVS representatives, that had

they noticed an issue with the trees on the Drexel Hill Property they would

have notified Prospect Crozer, is insufficient to establish that ALTS or IVS

actually undertook to inspect and maintain the trees. Appellant has adduced

no evidence to demonstrate that ALTS or IVS ever undertook to notify

Prospect Crozer about tree issues.

      Likewise, although ALTS trimmed the tree at issue in 2010 and removed

a fallen branch a few years later, both at Prospect Crozer’s request, it is not

reasonable to infer from those isolated actions that ALTS had gratuitously

undertaken or agreed to inspect and maintain the trees for the next eight

years, when the accident occurred.

      Finally, Prospect Crozer’s expectation that ALTS and IVS would inspect

and maintain the trees on its Drexel Hill Property is not, alone, sufficient to

obligate them to do so. As stated above, Section 324A requires proof of an

undertaking, of which Appellant has adduced none. Without evidence that

ALTS and IVS actually inspected or maintained the trees, or agreed to do so,




                                     -6-
J-A21024-20



Prospect Crozer’s desire alone does not impose a legal obligation on ALTS or

IVS.

       As stated above, to establish the existence of a duty under Section

324A, the plaintiff must adduce evidence that the defendant undertook a

service that he should recognize as necessary for the protection of the plaintiff.

Appellant has failed to adduce any evidence to prove that ALTS or IVS

assumed such an undertaking at the time of Appellant’s accident and,

therefore, he cannot prove that ALTS or IVS owed him a legal duty.

       Since Appellant cannot establish that ALTS or IVS owed him a duty,

Appellant’s expert reports, which define the scope of that duty, are irrelevant.

The trial court rejected consideration of Appellant’s experts by finding that

“the determination of a duty of care is a legal assessment to be made by the

Court. It is unclear on what basis [Appellant] proffers expert board-certified

arborists and foresters to provide the legal analysis required on the narrow

issue at hand.” Trial Ct. Op., at 10. We agree. Unless Appellant can establish

that Section 324(A) imposes a duty on ATLS or IVS, the scope of that duty,

and whether they breached that duty, is irrelevant.2

       In sum, since we conclude that Appellant has not provided any evidence

that ALTS or IVS either directly or indirectly agreed to provide tree inspection

____________________________________________


2 Appellant also challenges the evidence the trial court relied on to grant
summary judgment, based on Borough of Nanty-Glo v. American Surety
Co. of NY, 163 A. 523 (Pa. 1932). Appellant’s Br. at 26. Appellant did not
raise this claim in his Rule 1925(b) Statement or cite to the record to support
his argument and, therefore, this issue is waived. Pa.R.A.P. 1925(b); 2119(a).

                                           -7-
J-A21024-20



or maintenance services on the Drexel Hill Property, Appellant cannot

establish that ALTS or IVS “undertook” a duty to do so and Section 324A does

not impose a duty on them. Thus, the trial court properly granted ALTS and

IVS Summary Judgment.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/20




                                   -8-